MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Apr 20 2020, 9:28 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Jenny R. Buchheit
Darren Bedwell                                           Stephen E. Reynolds
Marion County Public Defender Agency                     Sean T. Dewey
– Appellate Division                                     Ice Miller, LLP
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                     April 20, 2020
Commitment of J.K.,                                      Court of Appeals Case No.
                                                         19A-MH-1886
J.K.
                                                         Appeal from the Marion Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Steven R.
                                                         Eichholtz, Judge
Community Health Network,                                The Honorable Melanie Kendrick,
Inc.,                                                    Magistrate

Appellee-Petitioner.                                     Trial Court Cause No.
                                                         49D08-1907-MH-27411



Mathias, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020                   Page 1 of 7
[1]   J.K. appeals the Marion Superior Court’s order temporarily committing him to

      Community North Hospital. He argues that the trial court’s finding that he is

      gravely disabled as a result of mental illness is not supported by clear and

      convincing evidence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On July 3, 2019, twenty-six-year-old J.K. was observed standing in the middle

      of a street with moving traffic. He was aggressive with the police officers who

      removed him from the street and transported him to the emergency room at

      Community North Hospital (“the Hospital”). Shortly after his admission, the

      treating physician filed an application for emergency detention and a

      physician’s statement. Dr. Syed Hasan examined J.K. and concluded that J.K.

      suffers from schizoaffective disorder, and as a result of his condition, he is

      gravely disabled. On July 9, 2019, Dr. Hasan requested that J.K. be temporarily

      committed to the Hospital for a period not to exceed ninety days.


[4]   At the July 15, 2019, hearing on the petition for temporary commitment, Dr.

      Hasan stated that when J.K. was admitted to the hospital, he was nonverbal,

      aggressive, and agitated. Throughout J.K.’s hospital stay, Dr. Hasan observed

      that J.K. was agitated, confused, responding to internal stimuli, exhibiting odd

      behaviors, and denied his history of mental illness despite prior diagnoses and




      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020   Page 2 of 7
      hospital admission for schizoaffective disorder. J.K. also refused to take

      prescribed medication.


[5]   J.K. was homeless and lacked proper hygiene. He also was incapable of

      coherent conversation. J.K. exhibits “catatonic features where he has periods of

      freezing and pauses, posturing and just bizarre behaviors.” Tr. pp. 8–9. He is

      paranoid and suffers from delusions. And his cognition is “pretty impaired.” Tr.

      p. 11. He refused food during his hospitalization and spit medication at hospital

      staff. He also pretended to take his medication but hid it between his cheek and

      teeth and refused to swallow the pill.


[6]   J.K. lacks insight to his mental illness and refuses medication. He is not able to

      provide himself with food, clothing, shelter or other essential human needs. Dr.

      Hasan believes that because of his mental illness, J.K. lacks the ability to

      maintain employment and function independently. Tr. p. 10.


[7]   Dr. Hasan testified that J.K. presents a substantial risk that he will harm himself

      because he exhibits risky behaviors in places where he could get hurt. Tr. p. 12.

      J.K. also presents a substantial risk that he will harm others because he has a

      history of verbal and physical aggression, including “strangulation towards

      others.” Tr. p. 13. J.K. testified that he is not dangerous but he does “get

      violent.” Tr. p. 19.


[8]   After the hearing, the trial court granted the Hospital’s petition for temporary

      commitment after concluding that the Hospital established by clear and

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020   Page 3 of 7
       convincing evidence that J.K. suffers from Schizoaffective Disorder, and as a

       result, he is gravely disabled. J.K. now appeals.


                                         Discussion and Decision
[9]    J.K. appeals the order temporarily committing him to the Hospital and argues

       that the trial court’s finding that he is gravely disabled as a result of his mental

       illness is not supported by clear and convincing evidence.1


[10]   Civil commitment proceedings have two purposes: to protect the public and to

       ensure the rights of the person whose liberty is at stake. P.B. v. Evansville State

       Hosp., 90 N.E.3d 1199, 1202 (Ind. Ct. App. 2017). “[S]ince everyone exhibits

       some abnormal conduct at one time or another, loss of liberty calls for a

       showing that the individual suffers from something more serious than is

       demonstrated by idiosyncratic behavior.” T.D. v. Eskenazi Health Midtown Cmty.

       Mental Health Ctr., 40 N.E.3d 507, 511 (Ind. Ct. App. 2015) (quoting In re

       Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001)). “Given the

       liberty interest at stake, the serious stigma involved, and the adverse social




       1
         J.K.'s appeal is arguably moot because ninety days have elapsed since the trial court issued its order and
       J.K. has likely been released from his involuntary commitment. “When a court is unable to render effective
       relief to a party, the case is deemed moot and usually dismissed.” In re Commitment of J.M., 62 N.E.3d 1208,
       1210 (Ind. Ct. App. 2016) (citing In re J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002)). However, “Indiana
       recognizes a public interest exception to the mootness doctrine, which may be invoked when the issue
       involves a question of great public importance which is likely to recur.” T.W. v. St. Vincent Hosp. & Health Care
       Ctr., Inc., 121 N.E.3d 1039, 1042 (Ind. 2019) (citing Matter of Tina T., 579 N.E.2d 48, 54 (Ind. 1991)). “[A]n
       involuntary commitment is of great public interest and involves issues which are likely to recur, so we
       generally choose to address the merits of such appeals, despite the mootness of the case.” B.D. v. Indiana Univ.
       Health Bloomington Hosp., 121 N.E.3d 1044, 1048 (Ind. Ct. App. 2019).

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020                       Page 4 of 7
       consequences that accompany such physical confinement, a proceeding for an

       involuntary civil commitment is subject to due process requirements.” B.D. v.

       Ind. Univ. Health Bloomington Hosp., 121 N.E.3d 1044, 1049 (Ind. Ct. App.

       2019). To satisfy due process requirements, the petitioner is required to prove

       the facts justifying involuntary commitment by clear and convincing evidence.

       Id.


[11]   “Clear and convincing evidence requires proof that the existence of a fact is

       highly probable.” Matter of Commitment of C.N., 116 N.E.3d 544, 547 (Ind. Ct.

       App. 2019) (quotation and citation omitted). Requiring this standard of proof

       reflects the “importance our legal system attaches to a decision ordering an

       involuntary commitment” and reduces the “chance of inappropriate

       involuntary commitments.” Civil Commitment of J.B. v. Cmty. Hosp. N., 88

       N.E.3d 792, 795 (Ind. Ct. App. 2017). When we review the sufficiency of the

       evidence supporting an involuntary civil commitment, we will affirm if,

       “considering only the probative evidence and reasonable inferences supporting

       [the decision], without weighing evidence or assessing witness credibility, a

       reasonable trier of fact could find the necessary elements proven by clear and

       convincing evidence.” Civil Commitment of T.K. v. Dep't of Veterans Affairs, 27

       N.E.3d 271, 273 (Ind. 2015).


[12]   “There is no constitutional basis for confining a mentally ill person who is not

       dangerous and can live safely in freedom.” C.N., 116 N.E.3d at 547. But a court

       may order a temporary commitment of not more than ninety days for an

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020   Page 5 of 7
       individual who is mentally ill and either dangerous or gravely disabled. Ind.

       Code § 12-26-6-1.


[13]   J.K. does not challenge the trial court’s finding that he suffers from mental

       illness. See Ind. Code § 12-7-2-130 (defining mental illness as a psychiatric

       disorder that substantially disturbs an individual’s thinking, feeling, or behavior

       and impairs the individual's ability to function). Instead, J.K. contends that the

       Hospital failed to present sufficient evidence to support the trial court's finding

       that he is gravely disabled. “Gravely disabled” is defined as


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:

               (1) is unable to provide for that individual’s food, clothing,
               shelter, or other essential human needs; or

               (2) has a substantial impairment or an obvious deterioration of
               that individual’s judgment, reasoning, or behavior that results in
               the individual’s inability to function independently.


       Ind. Code § 12-7-2-96.


[14]   J.K. claims his refusal to take medication, “erratic behavior,” and bizarre

       thoughts are not clear and convincing evidence of grave disability. See

       Appellant’s Br. at 12–13. But this was not the only evidence presented to the

       trial court to establish that J.K. was gravely disabled.


[15]   Dr. Hasan testified that J.K.’s cognition is “pretty impaired.” Tr. p. 11. He

       stated that J.K. is not capable of coherent conversation and is confused. J.K.

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020   Page 6 of 7
       has catatonic periods where he stares into space or responds to internal stimuli.

       J.K. is aggressive and admitted that he can be violent. He also exhibits

       paranoia.


[16]   In addition to refusing medication, J.K. has refused food at the hospital. J.K. is

       homeless and has no means of caring for himself. His hygiene is lacking. Dr.

       Hasan believes that J.K. is not able to provide himself with food, clothing,

       shelter or other essential human needs. Dr. Hasan testified that because of his

       mental illness, J.K. lacks the ability to maintain employment and function

       independently. Tr. p. 10. J.K. lacks insight and understanding of his mental

       illness.


                                                 Conclusion
[17]   Under these facts and circumstances, we conclude that the trial court’s order

       finding that J.K. is gravely disabled is supported by clear and convincing

       evidence.


[18]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1886 | April 20, 2020   Page 7 of 7